            Case 1:20-cr-00290-RBW Document 1 Filed 12/28/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                       :
                                                 :
                       v.                        :    Criminal No. 1:20-
                                                 :
 ANGELITA AIPOALANI,                             :    VIOLATIONS:
                                                 :    18 U.S.C. § 371
                  Defendant.                     :    (Conspiracy)

                                        INFORMATION

       The United States of America charges that:

                                          COUNT ONE

       1.      In each one-year period from in or about November 2015 to in or about June 2019,

NON-PROFIT 1 received benefits in excess of $10,000 under a Federal program involving a grant,

contract, subsidy, loan, guarantee, insurance, or other form of Federal assistance.

       2.      From in or about November 2015 to in or about June 2019, in the District of

Columbia and elsewhere, the defendant, ANGELITA AIPOALANI (hereinafter “ANGELITA”),

together with HANALEI AIPOALANI (hereinafter “HANALEI”) did knowingly combine,

conspire, confederate, and agree with each other to commit an offense against the United States,

that is, while HANALEI was an agent of NON-PROFIT 1, to embezzle, steal, obtain by fraud, and

otherwise without authority knowingly convert to HANALEI’s, ANGELITA’s, and others’ use,

and intentionally misapply, $5,000 or more in each one-year period that was owned by and under

the care, custody, and control of NON-PROFIT 1, in violation of 18 U.S.C. § 666(a)(1)(A).

       3.      In furtherance of the conspiracy, in or about November 2015, November 2016, and

November 2017, ANGELITA signed and caused to be signed AmeriCorps member agreements in

which she falsely represented to NON-PROFIT 1 that she would perform service for NON-
         Case 1:20-cr-00290-RBW Document 1 Filed 12/28/20 Page 2 of 2




PROFIT 1’s AmeriCorps program qualifying her for, and on the basis of which she received,

payments from NON-PROFIT 1.

      All in violation of Title 18, United States Code, Section 371.


                                            MICHAEL R. SHERWIN
                                            ACTING UNITED STATES ATTORNEY


                                    By:
                                            AMANDA R. VAUGHN
                                            MD Bar
                                            Assistant United States Attorney
                                            Public Corruption and Civil Rights Section
                                            U.S. Attorney’s Office
                                            555 4th Street, N.W., 5th Floor
                                            Washington, D.C. 20530
                                            (202) 252-1793
                                            amanda.vaughn@usdoj.gov




                                               2
